DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 and 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,283761. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over the reference patent claims. 

17/700167 (instant application)
11,283761 (reference patent)
A method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to: 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity;
aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account; 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics; 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings; and
store the final subset of the plurality of mappings in a database of mappings.

A method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to: 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity;
aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account; 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics; 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings; and
respond to one or more requests that indicate a requested entity by searching the final subset of mappings for the requested entity, and returning an indication of an account that is associated, in the final subset of mappings, with the requested entity.
2. The method of Claim 1, wherein each entity comprises one or more of an Internet Protocol (IP) address, a domain name, or a cookie.
2. The method of Claim 1, wherein each entity comprises one or more of an Internet Protocol (IP) address, a domain name, or a cookie.
3. The method of Claim 1, further comprising, for each of the plurality of events, determining a geographical region associated with an Internet Protocol (IP) address of the event.
3. The method of Claim 1, further comprising, for each of the plurality of events, determining a geographical region associated with an Internet Protocol (IP) address of the event.
4. The method of Claim 1, wherein each account is associated with contact information for a company.
4. The method of Claim 1, wherein each account is associated with contact information for a company.
5. The method of Claim 1, wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings comprises, for at least one set of two or more mappings which each associate a same entity with different accounts: 
determining one of the two or more mappings with a maximum confidence value among the two or more mappings; 
computing a sum of the confidence values for the two or more mappings;
computing a ratio of the maximum confidence value to the sum of the confidence values; and 
when the ratio does not exceed a threshold, excluding the two or more mappings from the final subset of mappings.
5. The method of Claim 1, wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings comprises, for at least one set of two or more mappings which each associate a same entity with different accounts: 
determining one of the two or more mappings with a maximum confidence value among the two or more mappings; 
computing a sum of the confidence values for the two or more mappings;
computing a ratio of the maximum confidence value to the sum of the confidence values; and
 when the ratio does not exceed a threshold, excluding the two or more mappings from the final subset of mappings.
6. The method of Claim 5, wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings further comprises, for the at least one set of two or more mappings, when the ratio exceeds the threshold, including the one mapping with the maximum confidence value in the final subset of mappings.
6. The method of Claim 5, wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings further comprises, for the at least one set of two or more mappings, when the ratio exceeds the threshold, including the one mapping with the maximum confidence value in the final subset of mappings.
7. The method of Claim 1, wherein computing a confidence value for each mapping based on the one or more statistics comprises:

calculating a time confidence value, indicating a timing of events from which the mapping was derived;
calculating a statistical confidence value, indicating a frequency of the events from which the mapping was derived; 
calculating a source confidence value, indicating an accuracy of one or more of the plurality of sources from which the events, from which the mapping was derived, were received; and
calculating the confidence value based on the time confidence value, the statistical confidence value, and the source confidence value.
7. The method of Claim 1, wherein computing a confidence value for each mapping based on the one or more statistics comprises:

calculating a time confidence value, indicating a timing of events from which the mapping was derived;
calculating a statistical confidence value, indicating a frequency of the events from which the mapping was derived; 
calculating a source confidence value, indicating an accuracy of one or more of the plurality of sources from which the events, from which the mapping was derived, were received; and
calculating the confidence value based on the time confidence value, the statistical confidence value, and the source confidence value.
8. The method of Claim 1, further comprising using the at least one hardware processor to, after a new set of events is received from one or more sources: 
aggregate subsets of the new set of events into a new set of mappings;
extract a portion of the final subset of mappings that include entities in the new set of events; 

merge the new set of mappings with the extracted portion of the final subset of mappings by, for each mapping in the merged set of mappings, recomputing the confidence value for the mapping; and
update the final subset of mappings with the merged set of mappings.
8. The method of Claim 1, further comprising using the at least one hardware processor to, after a new set of events is received from one or more sources: 
aggregate subsets of the new set of events into a new set of mappings;
extract a portion of the final subset of mappings that include entities in the new set of events; 

merge the new set of mappings with the extracted portion of the final subset of mappings by, for each mapping in the merged set of mappings, recomputing the confidence value for the mapping; and
update the final subset of mappings with the merged set of mappings.
9. The method of Claim 8, wherein each of the plurality of events is stored in a persistent event pool, and wherein the new set of events is not stored in the persistent event pool until after the final subset of mappings has been updated.
9. The method of Claim 8, wherein each of the plurality of events is stored in a persistent event pool, and wherein the new set of events is not stored in the persistent event pool until after the final subset of mappings has been updated.
10. The method of Claim 1, further comprising using the at least one hardware processor to: 
generate a graphical user interface comprising one or more inputs for receiving a user request comprising a requested entity; 
in response to receiving the user request, add an inquiry, representing the request, to a queue of inquiries;

subsequently, when the inquiry reaches a front of the queue, query the final subset of the plurality of mappings based on the inquiry; and
after receiving a result of the query, generate a graphical user interface comprising a visual representation of the result of the query.
10. The method of Claim 1, further comprising using the at least one hardware processor to: 
generate a graphical user interface comprising one or more inputs for receiving a user request comprising a requested entity; 
in response to receiving the user request, add an inquiry, representing the request, to a queue of inquiries;

subsequently, when the inquiry reaches a front of the queue, query the final subset of the plurality of mappings based on the inquiry; and
after receiving a result of the query, generate a graphical user interface comprising a visual representation of the result of the query.
11. The method of Claim 1, further comprising using the at least one hardware processor to normalize the plurality of events.
11. The method of Claim 1, further comprising using the at least one hardware processor to normalize the plurality of events.
12. The method of Claim 11, wherein normalizing the plurality of events comprises, for each of one or more master domains:
detecting aliases of the master domain; and 
converting all detected aliases of the master domain to a single identifier of the master domain.
12. The method of Claim 11, wherein normalizing the plurality of events comprises, for each of one or more master domains:
detecting aliases of the master domain; and 
converting all detected aliases of the master domain to a single identifier of the master domain.
13. The method of Claim 12, wherein detecting aliases of the master domain comprises: 
sending a request to a first domain;
determining whether the request is redirected to the master domain; and

when determining that the request is redirected to the master domain, determining that the first domain is an alias of the master domain.
13. The method of Claim 12, wherein detecting aliases of the master domain comprises: 
sending a request to a first domain;
determining whether the request is redirected to the master domain; and

when determining that the request is redirected to the master domain, determining that the first domain is an alias of the master domain.
14. The method of Claim 12, wherein detecting aliases of the master domain comprises: 
constructing a set of domains associated with a same Internet Protocol (IP) address; 
sending a request to each domain in the constructed set of domains;
determining a similarity between webpages returned in response to the requests; and 
determining that a subset of the set of domains, for which the returned webpages are determined to be similar, are aliases of each other.
14. The method of Claim 12, wherein detecting aliases of the master domain comprises: 
constructing a set of domains associated with a same Internet Protocol (IP) address; 
sending a request to each domain in the constructed set of domains;
determining a similarity between webpages returned in response to the requests; and 
determining that a subset of the set of domains, for which the returned webpages are determined to be similar, are aliases of each other.
15. The method of Claim 12, wherein detecting aliases of the master domain comprises: 
constructing a set of domains that are within a string distance from each other; 

sending a request to each domain in the constructed set of domains;
determining a similarity between webpages returned in response to the requests; and 
determining that a subset of the set of domains, for which the returned webpages are determined to be similar, are aliases of each other.
15. The method of Claim 12, wherein detecting aliases of the master domain comprises: 
constructing a set of domains that are within a string distance from each other; 

sending a request to each domain in the constructed set of domains;
determining a similarity between webpages returned in response to the requests; and 
determining that a subset of the set of domains, for which the returned webpages are determined to be similar, are aliases of each other.
16. The method of Claim 1, further comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events based on Internet Protocol (IP) address.
16. The method of Claim 1, further comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events based on Internet Protocol (IP) address.
17. The method of Claim 1, further comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events for which the indicated entity exhibits an activity pattern indicative of a bot.
17. The method of Claim 1, further comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events for which the indicated entity exhibits an activity pattern indicative of a bot.
18. The method of Claim 1, wherein the one or more statistics comprise one or more of: 

a span value representing a time period over which the mapping was active; 
a delay value representing a time period since the mapping was last active; 
a spread value representing a time period indicating a frequency with which the mapping was active over the span value; 
a strength value representing a frequency with which the mapping was active over the span value; 
a source weight representing a relative accuracy of one of the plurality of sources from which the event in the mapping was received; or
an overlap value representing a number of the plurality of sources that corroborate the mapping.
18. The method of Claim 1, wherein the one or more statistics comprise one or more of: 

a span value representing a time period over which the mapping was active; 
a delay value representing a time period since the mapping was last active; 
a spread value representing a time period indicating a frequency with which the mapping was active over the span value; 
a strength value representing a frequency with which the mapping was active over the span value; 
a source weight representing a relative accuracy of one of the plurality of sources from which the event in the mapping was received; or
an overlap value representing a number of the plurality of sources that corroborate the mapping.
19. A system for de-anonymizing anonymous Internet Protocol (IP) addresses, the system comprising: 
at least one hardware processor; and 
one or more software modules configured to, when executed by the at least one hardware processor, 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity,
aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account, 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics, 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings, and 
store the final subset of the plurality of mappings in a database of mappings.
19. A system for de-anonymizing anonymous Internet Protocol (IP) addresses, the system comprising: 
at least one hardware processor; and 
one or more software modules configured to, when executed by the at least one hardware processor, 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity,
aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account, 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics, 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings, and 
respond to one or more requests that indicate a requested entity by searching the final subset of mappings for the requested entity, and returning an indication of an account that is associated, in the final subset of mappings, with the requested entity.
20. A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity;
aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account; 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics; 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings; and 
store the final subset of the plurality of mappings in a database of mappings.
20. A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity;
aggregate subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account; 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics; 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings; and 
respond to one or more requests that indicate a requested entity by searching the final subset of mappings for the requested entity, and returning an indication of an account that is associated, in the final subset of mappings, with the requested entity.


	The claims of the instant application are an obvious implementation of the reference patent claims in 11,283761 as shown in the grid above. The only distinction between the pending application and the patent cited above lies in claims 1, 19 and 20 of the pending application and the reference patent, respectively, of which the pending application discloses “storing the final subset of the plurality of mappings in a database of mappings” and the patent ‘761 discloses “respond to one or more requests that indicate a requested entity by searching the final subset of mappings for the requested entity, and returning an indication of an account that is associated, in the final subset of mappings, with the requested entity”. However, one of ordinary skill in the art would render it obvious that in order to “respond” to a query by “searching the final subset of mappings” as required by the claims of the reference patent, said final subset of mappings must be maintained in a storage device such that they can be retrieved when requested. Therefore, there is no patentable distinctions between the two embodiments, and the pending application is an obvious implementation of the commonly owned patent ‘761. 


Claim Objections
Claim 19 is objected to because of the following informalities:   
In claim 19, each of the limitations recited in the claim appear to be separated with a “,” instead of a “;” to distinguish between each limitation. 
 Appropriate correction is required.

Claim 7 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringham (US 20160142272).
Regarding claim 1, Stringham teaches a de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to: 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity (see [0032]: Referring first to FIG. 6, the method 600 begins by receiving 602 first unique visit interaction data representing interactions with an entity by a first visitor and second unique visit interaction data representing interactions with the entity by a second visitor. In some cases, a visitor can include any entity or device owned by, controlled by, or associated with the visitor; see also [0015]: As used in this disclosure, the term “visit interaction data” represents information about user interactions with a website (i.e. online activity));
aggregate subsets of the plurality of events into a plurality of mappings (see [0021-22]: In accordance with an embodiment, data associated with separate visits by a single user that involve two or more apps, devices or cookies (e.g., cookies C and X) are joined together into a unified visit record. The unified record includes data associated with all previously occurring visits and any new visits by the same user that occur after the unified record is created for these apps, devices or cookies; see [0024]: Using one or more visitor stitching models, the visit interaction data is reprocessed to produce one or more unified visit records in which unique visits from two or more devices or cookies are grouped together or aggregated, which are generally indicated at 302 (e.g., AB, AC, CD, BC, etc.)), wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account (see [0014]: In addition to maintaining separate records for each unique visit, a unified record is generated, which represents a grouping of the unique visits by the same person (i.e. associating an entity with an account)); 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics ([0024]: For a given unique visit (e.g., visit A), each visitor stitching model indicates which, if any, other unique visits (e.g., visits B, C, D, E, F, or any combination of these) have a reasonable probability of originating from the same person. These probabilities may be expressed as confidence levels. For example, a 90% confidence level indicates that there is a 9-in-10 probability that visits A and B originate from the same person); 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings (see Fig. 4A and [0026-27]: According to an embodiment, the unified visit that has the highest confidence level is selected from the set of all identified potential unified visits; see also [0015]: Accordingly, different stitching models can be selected depending on the desired level of confidence in the results); and
store the final subset of the plurality of mappings in a database of mappings (see Fig. 5A and [0028]: These visit groupings at different confidence levels can then be converted to a table of visits to facilitate selecting the appropriate visit groupings at report time. FIG. 5A shows an example table of visits, in accordance with an embodiment).

Regarding claim 2, Stringham teaches the limitations of claim 1 examined above. The Stringham reference further teaches a method wherein each entity comprises one or more of an Internet Protocol (IP) address, a domain name, or a cookie (see [0018]: Examples of entities may include, but are not limited to, a webpage, a website, a group of related websites, a call center, a mobile app, a computer application, an embedded process running on a device or the device itself). 

Regarding claim 4, Stringham is disclosed as examined in claim 1 above. Stringham further teaches a method comprising, for each of the plurality of events, determining a geographical region associated with an Internet Protocol (IP) address of the event (see [0032]: The method 600 continues by computing 606, using a first visitor stitching algorithm, a first unified visitor level of certainty that the first visitor and the second visitor are the same visitor based on the first and second unique visit interaction data or other data. Such other data may include, for example, publicly available records (e.g., to link a phone number provided in one interaction with an address provided in another interaction)). 

Regarding claim 18, Stringham teaches the limitations of claim 1 examined above. Stringham further teaches a method wherein the one or more statistics comprise a source weight representing a relative accuracy of one of the plurality of sources from which the event in the mapping was received (see [0032-33]: The method 600 continues by computing 606, using a first visitor stitching algorithm, a first unified visitor level of certainty that the first visitor and the second visitor are the same visitor based on the first and second unique visit interaction data or other data … computing 616, using a second visitor stitching algorithm, a second unified visitor level of certainty that the first visitor, the second visitor and the third visitor are the same visitor based on the first, second and third unique visit interaction data).


Regarding claim 19, Stringham teaches a system for de-anonymizing anonymous Internet Protocol (IP) addresses, the system comprising: 
at least one hardware processor; and 
one or more software modules configured to, when executed by the at least one hardware processor, 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity (see [0032]: Referring first to FIG. 6, the method 600 begins by receiving 602 first unique visit interaction data representing interactions with an entity by a first visitor and second unique visit interaction data representing interactions with the entity by a second visitor. In some cases, a visitor can include any entity or device owned by, controlled by, or associated with the visitor; see also [0015]: As used in this disclosure, the term “visit interaction data” represents information about user interactions with a website (i.e. online activity)), 
aggregate subsets of the plurality of events into a plurality of mappings (see [0021-22]: In accordance with an embodiment, data associated with separate visits by a single user that involve two or more apps, devices or cookies (e.g., cookies C and X) are joined together into a unified visit record. The unified record includes data associated with all previously occurring visits and any new visits by the same user that occur after the unified record is created for these apps, devices or cookies; see [0024]: Using one or more visitor stitching models, the visit interaction data is reprocessed to produce one or more unified visit records in which unique visits from two or more devices or cookies are grouped together or aggregated, which are generally indicated at 302 (e.g., AB, AC, CD, BC, etc.)), wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account (see [0014]: In addition to maintaining separate records for each unique visit, a unified record is generated, which represents a grouping of the unique visits by the same person (i.e. associating an entity with an account)), 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics (see [0024]: For a given unique visit (e.g., visit A), each visitor stitching model indicates which, if any, other unique visits (e.g., visits B, C, D, E, F, or any combination of these) have a reasonable probability of originating from the same person. These probabilities may be expressed as confidence levels. For example, a 90% confidence level indicates that there is a 9-in-10 probability that visits A and B originate from the same person), 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings (see Fig. 4A and [0026-27]: According to an embodiment, the unified visit that has the highest confidence level is selected from the set of all identified potential unified visits; see also [0015]: Accordingly, different stitching models can be selected depending on the desired level of confidence in the results), and 
store the final subset of the plurality of mappings in a database of mappings (see Fig. 5A and [0028]: These visit groupings at different confidence levels can then be converted to a table of visits to facilitate selecting the appropriate visit groupings at report time. FIG. 5A shows an example table of visits, in accordance with an embodiment).

Regarding claim 20, Stringham teaches a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: 
receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity (see [0032]: Referring first to FIG. 6, the method 600 begins by receiving 602 first unique visit interaction data representing interactions with an entity by a first visitor and second unique visit interaction data representing interactions with the entity by a second visitor. In some cases, a visitor can include any entity or device owned by, controlled by, or associated with the visitor; see also [0015]: As used in this disclosure, the term “visit interaction data” represents information about user interactions with a website (i.e. online activity)); 
aggregate subsets of the plurality of events into a plurality of mappings (see [0021-22]: In accordance with an embodiment, data associated with separate visits by a single user that involve two or more apps, devices or cookies (e.g., cookies C and X) are joined together into a unified visit record. The unified record includes data associated with all previously occurring visits and any new visits by the same user that occur after the unified record is created for these apps, devices or cookies; see [0024]: Using one or more visitor stitching models, the visit interaction data is reprocessed to produce one or more unified visit records in which unique visits from two or more devices or cookies are grouped together or aggregated, which are generally indicated at 302 (e.g., AB, AC, CD, BC, etc.)), wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account (see [0014]: In addition to maintaining separate records for each unique visit, a unified record is generated, which represents a grouping of the unique visits by the same person (i.e. associating an entity with an account)); 
for each of the plurality of mappings, compute a confidence value for the mapping based on one or more statistics (see [0024]: For a given unique visit (e.g., visit A), each visitor stitching model indicates which, if any, other unique visits (e.g., visits B, C, D, E, F, or any combination of these) have a reasonable probability of originating from the same person. These probabilities may be expressed as confidence levels. For example, a 90% confidence level indicates that there is a 9-in-10 probability that visits A and B originate from the same person); 
select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings (see Fig. 4A and [0026-27]: According to an embodiment, the unified visit that has the highest confidence level is selected from the set of all identified potential unified visits; see also [0015]: Accordingly, different stitching models can be selected depending on the desired level of confidence in the results); and 
store the final subset of the plurality of mappings in a database of mappings (see Fig. 5A and [0028]: These visit groupings at different confidence levels can then be converted to a table of visits to facilitate selecting the appropriate visit groupings at report time. FIG. 5A shows an example table of visits, in accordance with an embodiment).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 8-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 20160142272) in view of Demsey et al. (US 20160239868) hereinafter Demsey.
Regarding claim 3, Stringham teaches the limitations of claim 1 examined above. The Stringham reference teaches a method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity. However, the Stringham reference does not explicitly teach a method comprising, for each of the plurality of events, determining a geographical region associated with an Internet Protocol (IP) address of the event.
In the same field of endeavor, Demsey teaches a method in accordance with the present invention, the method comprising, for each of the plurality of events, determining a geographical region associated with an Internet Protocol (IP) address of the event (see [0032]: Each step in the disclosed processing algorithms may evaluate the likelihood that two devices belong to the same user, by looking at properties, such as what IP address the request originates from, the location of the IP address).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Demsey into the method of Stringham such that the plurality of events identified in Stringham include a geographical region associated with an IP address of the event to arrive at the claimed invention. Incorporating Demsey into Stringham would yield to expected results, namely linking together or matching all of the devices and/or browsers that belong to a specific user based on the region in which events associated with the specific user have occurred, thereby improving online user and device ID management, and delivery content to devices matched to common users.

Regarding claim 5, Stringham teaches the limitations of claim 1 examined above. The Stringham reference teaches a method comprising select a final subset of the plurality of mappings based on the confidence values for the plurality of mappings. However, Stringham does not explicitly teach a method wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings comprises, for at least one set of two or more mappings which each associate a same entity with different accounts: 
determining one of the two or more mappings with a maximum confidence value among the two or more mappings; 
computing a sum of the confidence values for the two or more mappings;
computing a ratio of the maximum confidence value to the sum of the confidence values; and, 
when the ratio does not exceed a threshold, excluding the two or more mappings from the final subset of mappings.
In the same field of endeavor, Demsey teaches a method in accordance with the present invention, the method wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings comprises, for at least one set of two or more mappings which each associate a same entity with different accounts: 
determining one of the two or more mappings with a maximum confidence value among the two or more mappings (see [0089]: In the situation where a confidence score is determined multiple times within a single day, the system of record may be consulted and the highest score may be used); 
computing a sum of the confidence values for the two or more mappings (see [0073]: method 500 may include identifying links between pairs of devices by aggregating all events together over a period of time by IP address, weighting the occurrences of events based on the week time block, summing these occurrences for all occurrences in that window, and generating a score for the pair of devices);
computing a ratio of the maximum confidence value to the sum of the confidence values (see [0074]: To calculate the weight, the frequency of occurrence of each UTID on the IP address is multiplied by a weighting factor if the event occurred in a Week Time Block that represents a greater chance of being on a home or private network); and, 
when the ratio does not exceed a threshold, excluding the two or more mappings from the final subset of mappings (see [0074]: In one embodiment, only those pairs that have a weighting score that meets a minimum predetermined threshold are sent on to subsequent steps of determining a confidence of the devices being matched to a common user; see also [0076]: Method 500 may further include identifying a pair of devices as belonging to the same user if the calculated confidence level exceeds a threshold level (step 524)).

Regarding claim 6, Stringham in view of Demsey is applied as disclosed in claim 5 examined above. The combination of Stringham and Demsey teaches a method wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings comprises, for at least one set of two or more mappings which each associate a same entity with different accounts, determining one of the two or more mappings with a maximum confidence value among the two or more mappings. Furthermore, Demsey further teaches a method wherein selecting a final subset of the plurality of mappings based on the confidence values for the plurality of mappings further comprises, for the at least one set of two or more mappings, when the ratio exceeds the threshold, including the one mapping with the maximum confidence value in the final subset of mappings (see [0076]: Method 500 may further include identifying a pair of devices as belonging to the same user if the calculated confidence level exceeds a threshold level (step 524)). 


Regarding claim 8, Stringham is applied as disclosed in claim 1 examined above. The Stringham reference teaches a method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity. However, Stringham does not explicitly teach a method comprising using the at least one hardware processor to, after a new set of events is received from one or more sources:
aggregate subsets of the new set of events into a new set of mappings; 
extract a portion of the final subset of mappings that include entities in the new set of events; 
merge the new set of mappings with the extracted portion of the final subset of mappings by, for each mapping in the merged set of mappings, recomputing the confidence value for the mapping; and 
update the final subset of mappings with the merged set of mappings.
In the same field of endeavor, Demsey teaches a method in accordance with the present invention, the method comprising using the at least one or more processors to, after a new set of events is received from one or more sources:
aggregate subsets of the new set of events into a new set of mappings (see [0068]: to reduce the number of events or messages being sent to subsequent steps for processing, method 500 may include aggregating all events for a given IP address, UTID, Day Timestamp and Week Time Block into multiple minute buckets (e.g., five, ten, or fifteen minute periods), so that, for example, two or more clicks within a couple of minutes are not treated as separate events); 
extract a portion of the final subset of mappings that include entities in the new set of events (see [0063]: Method 500 may further include extracting from the requests information including: source IP address, unique device ID, and/or cookie data, if any (step 504). In one embodiment, method 500 may include extracting a time of the event (i.e., the time of an impression, click, purchase, etc.), a source IP address, a unique user ID and/or unique device ID, and a user agent); 
merge the new set of mappings with the extracted portion of the final subset of mappings by, for each mapping in the merged set of mappings, recomputing the confidence value for the mapping (Demsey - see [0075]: If, at step 518, it is determined that additional pairs of devices exist within the set of devices aggregated for the source IP address over the preceding time period, then method 500 may include returning to step 516 to further calculate, for the possible pair of devices, based on the weighting, a confidence level that the pair of devices belong to the same user.); and 
update the final subset of mappings with the merged set of mappings (see [0075]: method 500 may include returning to step 512 to update a grouping of requests received from all devices originating from the source IP address. If, at step 522, it is determined that updated weights are available, then method 500 may include returning to step 512 to update a grouping of requests received from all devices originating from the source IP address based on recent weights last generated at step 510).

Regarding claim 9, Stringham in view of Demsey is applied as disclosed in claim 8 examined above. The combination of Stringham and Demsey teaches a method in accordance with the present invention comprising aggregate subsets of the new set of events into a new set of mappings. Furthermore, Demsey teaches a method wherein each of the plurality of events is stored in a persistent event pool (see [0031]: In addition, events may be captured and persisted to storage to permit batch or offline processing and analysis to be conducted), and wherein the new set of events is not stored in the persistent event pool until after the final subset of mappings has been updated (see [0075]: If, at step 520, it is determined that a time period has elapsed, then method 500 may include returning to step 512 to update a grouping of requests received from all devices originating from the source IP address. If, at step 522, it is determined that updated weights are available, then method 500 may include returning to step 512 to update a grouping of requests received from all devices originating from the source IP address based on recent weights last generated at step 510).

Regarding claim 10, Stringham teaches the limitations of claim 1 examined above. The Stringham reference teaches a method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity. However, Stringham does not explicitly teach a method comprising using the at least one hardware processor to:
generate a graphical user interface comprising one or more inputs for receiving a user request comprising a requested entity; 
in response to receiving the user request, add an inquiry, representing the request, to a queue of inquiries; 
subsequently, when the inquiry reaches a front of the queue, query the final subset of the plurality of mappings based on the inquiry; and, 
after receiving a result of the query, generate a graphical user interface comprising a visual representation of the result of the query.
In the same field of endeavor, Demsey teaches a method in accordance with the present invention, the method comprising using the at least one hardware processor to:
generate a graphical user interface comprising one or more inputs for receiving a user request comprising a requested entity (see [0053]: When events or requests are generated by a mobile web browser, the user may have requested a web page via the mobile web browser, which includes code that makes a request for an advertisement); 
in response to receiving the user request, add an inquiry, representing the request, to a queue of inquiries (see [0053]: In one embodiment, mobile services platform 302 may be configured for receiving and handling advertising requests from native apps and web browsers of mobile phone and tablet devices, such as by constructing a message for each inbound request and forwarding each constructed message to a queue for consumption by user matching platform 306); 
subsequently, when the inquiry reaches a front of the queue, query the final subset of the plurality of mappings based on the inquiry (see [0077]: At the end of the 24 hour window a series of algorithms may be executed to determine a final confidence score for that 24 hour period and an overall confidence score for that link for all time. In one embodiment, once all link events for a pair of UTIDs across all IP addresses they occur upon have been aggregated for 24 hours, method 500 may perform an evaluation of the weights of each of the events to calculate a daily (or 24 hour) confidence score); and, 
after receiving a result of the query, generate a graphical user interface comprising a visual representation of the result of the query (see [0030]: The resulting linkage allows content and advertising to be displayed on one device, using information collected about the user on the others. This permits a more complete view of the user to be generated regardless of which device they are using to access the internet).

Regarding claim 11, Stringham teaches the limitations of claim 1 examined above. The Stringham reference teaches a method comprising receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity. However, the Stringham reference does not explicitly teach a method comprising using the at least one hardware processor to normalize the plurality of events.
In the same field of endeavor, Demsey teaches a method in accordance with the present invention, the method comprising using the at least one hardware processor to normalize the plurality of events (see [0124]: For example, multiple day confidence scores may be combined to create an overall confidence score for each pair of devices. This may require normalizing each day confidence score to create an indexed score). 

 Regarding claim 16, Stringham discloses the limitations of claim 1 as examined above. The Stringham reference teaches a method for de-anonymizing anonymous online activities, the method comprising using at least one hardware processor to receive a plurality of events from a plurality of sources, wherein each of the plurality of events represents an online activity and indicates an entity. However, Stringham does not explicitly teach a method comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events based on Internet Protocol (IP) address. 
In the same field of endeavor, Demsey teaches a method in accordance with the present invention, the method comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events based on Internet Protocol (IP) address (see [0067]: Method 500 may further include filtering out requests from public or likely-public IP addresses (step 508). In one embodiment, public networks and public IP addresses may be filtered out by identifying the number of unique browsers appearing on each IP address within a predetermined period of time). 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 20160142272) in view of Demsey et al. (US 20160239868) hereinafter Demsey, in further view of Koulomzin (US 20140280877).
Regarding claim 12, Stringham in view of Demsey is applied as disclosed in claim 11 examined above. The Stringham-Demsey teaches a method comprising using the at least one hardware processor to normalize the plurality of events. However, Stringham-Demsey combination does not explicitly teach a method wherein normalizing the plurality of events comprises, for each of one or more master domains: 
detecting aliases of the master domain; and 
converting all detected aliases of the master domain to a single identifier of the master domain.
In the same field of endeavor, Koulomzin teaches a method in accordance with the present invention, the method wherein normalizing the plurality of events comprises, for each of one or more master domains: 
detecting aliases of the master domain (see [0039]: For example, a user who enters the search terms "phone number store1" (i.e. alias) may likely be searching for the phone number of Store1 (i.e. master domain). The actionable content recognition engine 115 may additionally associate Store1 as a characteristic and/or identifier of a phone number that is identified in the resulting webpage. Also, for example, the actionable content recognition engine 115 may identify additional information to associate with located actionable content based on an index, metadata markers, URLs, and/or additional content on the webpage); and 
converting all detected aliases of the master domain to a single identifier of the master domain (see [0039]: For example, "store1" may be identified as the source for actionable content from a website with the domain name www.store1.com. For example, the actionable content recognition engine 115 may identify an entity associated with the actionable content and associate a property of that entity as an identifier of the actionable content. For example, the most popular alias associated with an entity may be utilized as an identifier of the actionable content.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, to modify the normalization engine of Demsey in the Stringham-Demsey combination to include a method comprising detecting aliases of the master domain and converting all detecting aliases to a single identifier of the master domain as taught by Koulomzin. The motivation behind such combination would have been to prevent having events associated with the same domain to be analyzed as different domains.

Regarding claim 13, Stringham in view of Demsey, in further view of Koulomzin is applied as disclosed in claim 12 examined above. The combination of Stringham-Demsey-Koulomzin teaches a method comprising detecting aliases of the master domain and converting all detected aliases of the master domain to a single identifier of the master domain. Furthermore, Koulomzin teaches a method wherein detecting aliases of the master domain comprises: 
sending a request to a first domain (see [0038]: For example, entering the search terms "phone number store1" may indicate to the actionable content recognition engine 115 that the resulting document will likely contain a phone number associated with "store1); 
determining whether the request is redirected to the master domain (see [0038-39]: For example, a user who enters the search terms "phone number store1" may likely be searching for the phone number of Store1. The actionable content recognition engine 115 may additionally associate Store1 as a characteristic and/or identifier of a phone number that is identified in the resulting webpage); and, 
when determining that the request is redirected to the master domain, determining that the first domain is an alias of the master domain (see [0043]: For example, the actionable content recognition engine 115 may identify an entity that is the source of potentially actionable content on a webpage and associate an alias of the entity as an identifier of the actionable content. For example, the actionable content recognition engine 115 may determine identifiers and/or characteristics that are likely of importance based on term frequency inverse document frequency; the domain name of the URL of a webpage; words and/or phrases in headers and/or footers of the document; the style of words and/or phrases; and/or words in the title of a document and/or webpage).

Regarding claim 14, Stringham in view of Demsey, in further view of Koulomzin is applied as disclosed in claim 12 examined above. The combination of Stringham-Demsey-Koulomzin teaches a method comprising detecting aliases of the master domain and converting all detected aliases of the master domain to a single identifier of the master domain. Furthermore, Demsey teaches a method in accordance with the present invention, the method wherein detecting aliases of the master domain comprises: 
constructing a set of domains associated with a same Internet Protocol (IP) address (see [0053]: In one embodiment, mobile services platform 302 may be configured for receiving and handling advertising requests from native apps and web browsers of mobile phone and tablet devices, such as by constructing a message for each inbound request); 
sending a request to each domain in the constructed set of domains (see [0053]: forwarding each constructed message to a queue for consumption by user matching platform 306); 
determining a similarity between webpages returned in response to the requests (see [0033]: The present disclosure may also involve identifying pairs of identifiers that have a similar pattern (e.g., if they appear on the same non-public IP address a threshold number of times per day, for a certain percentage of the preceding X days)); and, 
determining that a subset of the set of domains, for which the returned webpages are determined to be similar, are aliases of each other (see [0056]: user matching platform 306 may identify groups of two or more devices or browsers that are likely owned or operated by a common Internet user. For example, user matching platform 306 may receive event messages from mobile services platform 302 and/or event formatting platform 304, and process those messages according to the methods described below with respect to the flow charts of FIGS. 4 and 5, and forward the results of those methods to the user targeting platform 308 for delivering targeted content and/or advertising to users' devices based on the inferences or insights that a user's two or more devices belong to that same user (e.g., based on merged user profiles, merged device profiles, combined segmentation profiles, etc.)).

Regarding claim 15, Stringham in view of Demsey, in further view of Koulomzin is applied as disclosed in claim 12 examined above. The combination of Stringham-Demsey-Koulomzin teaches a method comprising detecting aliases of the master domain and converting all detected aliases of the master domain to a single identifier of the master domain. Furthermore, the combination of Stringham-Demsey and Koulomzin teaches a method detecting aliases of the master domain comprises: 
constructing a set of domains that are within a string distance from each other (Demsey - see [0038]: For example, entering the search terms "phone number store1" may indicate to the actionable content recognition engine 115 that the resulting document will likely contain a phone number associated with "store1." For example, search results identified in response to the search may contain the phone number associated with "store1.");
sending a request to each domain in the constructed set of domains (Koulomzin - see [0053]: forwarding each constructed message to a queue for consumption by user matching platform 306); 
determining a similarity between webpages returned in response to the requests (Koulomzin - see [0033]: The present disclosure may also involve identifying pairs of identifiers that have a similar pattern (e.g., if they appear on the same non-public IP address a threshold number of times per day, for a certain percentage of the preceding X days)); and 
determining that a subset of the set of domains, for which the returned webpages are determined to be similar, are aliases of each other (Koulomzin - see [0056]: user matching platform 306 may identify groups of two or more devices or browsers that are likely owned or operated by a common Internet user. For example, user matching platform 306 may receive event messages from mobile services platform 302 and/or event formatting platform 304, and process those messages according to the methods described below with respect to the flow charts of FIGS. 4 and 5, and forward the results of those methods to the user targeting platform 308 for delivering targeted content and/or advertising to users' devices based on the inferences or insights that a user's two or more devices belong to that same user (e.g., based on merged user profiles, merged device profiles, combined segmentation profiles, etc.)). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 20160142272) in view of Spektor et al. (US 20120159564) hereinafter Sektor.
Regarding claim 17, Stringham discloses the limitations of claim 1 as examined above. The Stringham reference teaches a method comprising aggregating subsets of the plurality of events into a plurality of mappings, wherein each of the plurality of mappings associates the entity, shared by a subset of the plurality of events, with an account. However, the Stringham reference fails to explicitly teach a method comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events for which the indicated entity exhibits an activity pattern indicative of a bot.
In the same field of endeavor, Spektor teaches a method in accordance with the present invention, the method comprising using the at least one hardware processor to, before aggregating the subsets of the plurality of events into the plurality of mappings, filter out events for which the indicated entity exhibits an activity pattern indicative of a bot (see [0037]: In such scenarios, where a frequent action 32 is detected that might be performed by an automated process, the activity action 34 may restrict the users 12 performing the frequent activity 34 by presenting to the user 12 a user challenge that is configured to authenticate the user 12 as a human actor (e.g., a "captcha" user challenge, such as an image of symbols positioned over a noisy background that is difficult for an automated process to evaluate, such that a user 12 who correctly identifies the symbols is likely to be a human actor)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Spektor suggesting filtering out events for which the indicated entity exhibits an activity pattern indicative of a bot before aggregating the subsets of the plurality of events into the plurality of mappings into the system of Stringham. The motivation for such combination would have been to verify that each event is generated by a human agent rather than an automated process, thereby preventing malicious activities. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454          

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454